                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 1 of 28




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                           SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                     Case No. 16-CR-00519-LHK-1
Northern District of California
 United States District Court




                                  13                   Plaintiff,                      FINAL JURY INSTRUCTIONS
                                  14            v.

                                  15     JOHNNY RAY WOLFENBARGER,
                                  16                   Defendant.

                                  17

                                  18
                                  19   Dated: August 11, 2021
                                  20                                              _____________________________________
                                                                                  LUCY H. KOH
                                  21                                              United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               1
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 2 of 28




                                   1                                           INSTRUCTION No. 1

                                   2                         DUTIES OF JURY TO FIND FACTS AND FOLLOW LAW

                                   3           Members of the jury, now that you have heard all the evidence, it is my duty to instruct you

                                   4   on the law that applies to this case. You may keep your copy of these instructions in the jury room

                                   5   for you to consult.

                                   6           It is your duty to weigh and to evaluate all the evidence received in the case and, in that

                                   7   process, to decide the facts. It is also your duty to apply the law as I give it to you to the facts as

                                   8   you find them, whether you agree with the law or not. You must decide the case solely on the

                                   9   evidence and the law. Do not allow personal likes or dislikes, sympathy, prejudice, fear, or public

                                  10   opinion to influence you. You should also not be influenced by any person’s race, color, religious

                                  11   beliefs, national ancestry, sexual orientation, gender identity, gender, or economic circumstances.

                                  12   Also, do not allow yourself to be influenced by personal likes or dislikes, sympathy, prejudice,
Northern District of California
 United States District Court




                                  13   fear, public opinion, or biases, including unconscious biases. Unconscious biases are stereotypes,

                                  14   attitudes, or preferences that people may consciously reject but may be expressed without

                                  15   conscious awareness, control, or intention. You will recall that you took an oath promising to do so

                                  16   at the beginning of the case.

                                  17           You must follow all these instructions and not single out some and ignore others; they are

                                  18   all important. Please do not read into these instructions or into anything I may have said or done

                                  19   any suggestion as to what verdict you should return—that is a matter entirely up to you.

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                       2
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 3 of 28




                                   1                                         INSTRUCTION No. 2

                                   2                       CHARGE AGAINST DEFENDANT NOT EVIDENCE—

                                   3                     PRESUMPTION OF INNOCENCE—BURDEN OF PROOF

                                   4          The superseding indictment is not evidence. The defendant has pleaded not guilty to the

                                   5   charges. The defendant is presumed to be innocent unless and until the government proves the

                                   6   defendant guilty beyond a reasonable doubt. In addition, the defendant does not have to testify or

                                   7   present any evidence. The defendant does not have to prove innocence; the government has the

                                   8   burden of proving every element of the charges beyond a reasonable doubt.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    3
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 4 of 28




                                   1                                          INSTRUCTION No. 3

                                   2                            DEFENDANT’S DECISION NOT TO TESTIFY

                                   3          A defendant in a criminal case has a constitutional right not to testify. In arriving at your

                                   4   verdict, the law prohibits you from considering in any manner that the defendant did not testify.

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 5 of 28




                                   1                                          INSTRUCTION No. 4

                                   2                                  REASONABLE DOUBT—DEFINED

                                   3          Proof beyond a reasonable doubt is proof that leaves you firmly convinced the defendant is

                                   4   guilty. It is not required that the government prove guilt beyond all possible doubt.

                                   5          A reasonable doubt is a doubt based upon reason and common sense and is not based

                                   6   purely on speculation. It may arise from a careful and impartial consideration of all the evidence,

                                   7   or from lack of evidence.

                                   8          If after a careful and impartial consideration of all the evidence, you are not convinced

                                   9   beyond a reasonable doubt that the defendant is guilty, it is your duty to find the defendant not

                                  10   guilty. On the other hand, if after a careful and impartial consideration of all the evidence, you are

                                  11   convinced beyond a reasonable doubt that the defendant is guilty, it is your duty to find the

                                  12   defendant guilty.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     5
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 6 of 28




                                   1                                        INSTRUCTION No. 5

                                   2                                        WHAT IS EVIDENCE

                                   3          The evidence you are to consider in deciding what the facts are consists of:

                                   4          (1)    the sworn testimony of any witness;

                                   5          (2)    the exhibits which have been received in evidence; and

                                   6          (3)    any facts to which the parties have agreed.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   6
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 7 of 28




                                   1                                          INSTRUCTION No. 6

                                   2                                        WHAT IS NOT EVIDENCE

                                   3           In reaching your verdict you may consider only the testimony and exhibits received in

                                   4   evidence. The following things are not evidence and you may not consider them in deciding what

                                   5   the facts are:

                                   6           (1)      Questions, statements, objections, and arguments by the lawyers are not evidence.

                                   7   The lawyers are not witnesses. Although you must consider a lawyer’s questions to understand the

                                   8   answers of a witness, the lawyer’s questions are not evidence. Similarly, what the lawyers have

                                   9   said in their opening statements, will say in their closing arguments and at other times is intended

                                  10   to help you interpret the evidence, but it is not evidence. If the facts as you remember them differ

                                  11   from the way the lawyers state them, your memory of them controls.

                                  12           (2)      Any testimony that I have excluded, stricken, or instructed you to disregard is not
Northern District of California
 United States District Court




                                  13   evidence. In addition, some evidence was received only for a limited purpose; when I have

                                  14   instructed you to consider certain evidence in a limited way, you must do so.

                                  15           (3)      Anything you may have seen or heard when the court was not in session is not

                                  16   evidence. You are to decide the case solely on the evidence received at the trial.

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                      7
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 8 of 28




                                   1                                          INSTRUCTION No. 7

                                   2                           DIRECT AND CIRCUMSTANTIAL EVIDENCE

                                   3          Evidence may be direct or circumstantial. Direct evidence is direct proof of a fact, such as

                                   4   testimony by a witness about what that witness personally saw or heard or did. Circumstantial

                                   5   evidence is indirect evidence, that is, it is proof of one or more facts from which you can find

                                   6   another fact.

                                   7          You are to consider both direct and circumstantial evidence. Either can be used to prove

                                   8   any fact. The law makes no distinction between the weight to be given to either direct or

                                   9   circumstantial evidence. It is for you to decide how much weight to give to any evidence.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     8
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                          Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 9 of 28




                                   1                                           INSTRUCTION No. 8

                                   2                                     CREDIBILITY OF WITNESSES

                                   3            In deciding the facts in this case, you may have to decide which testimony to believe and

                                   4   which testimony not to believe. You may believe everything a witness says, or part of it, or none

                                   5   of it.

                                   6            In considering the testimony of any witness, you may take into account:

                                   7            (1)    the opportunity and ability of the witness to see or hear or know the things testified

                                   8   to;

                                   9            (2)    the witness’s memory;

                                  10            (3)    the witness’s manner while testifying;

                                  11            (4)    the witness’s interest in the outcome of the case, if any;

                                  12            (5)    the witness’s bias or prejudice, if any;
Northern District of California
 United States District Court




                                  13            (6)    whether other evidence contradicted the witness’s testimony;

                                  14            (7)    the reasonableness of the witness’s testimony in light of all the evidence; and

                                  15            (8)    any other factors that bear on believability.

                                  16            Sometimes a witness may say something that is not consistent with something else he or

                                  17   she said. Sometimes different witnesses will give different versions of what happened. People

                                  18   often forget things or make mistakes in what they remember. Also, two people may see the same

                                  19   event but remember it differently. You may consider these differences, but do not decide that

                                  20   testimony is untrue just because it differs from other testimony.

                                  21            However, if you decide that a witness has deliberately testified untruthfully about

                                  22   something important, you may choose not to believe anything that witness said. On the other hand,

                                  23   if you think the witness testified untruthfully about some things but told the truth about others, you

                                  24   may accept the part you think is true and ignore the rest.

                                  25            The weight of the evidence as to a fact does not necessarily depend on the number of

                                  26   witnesses who testify. What is important is how believable the witnesses were, and how much

                                  27   weight you think their testimony deserves.

                                  28                                                      9
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 10 of 28




                                   1                                         INSTRUCTION No. 9

                                   2                                    ACTIVITIES NOT CHARGED

                                   3          You are here only to determine whether the defendant is guilty or not guilty of the charges

                                   4   in the superseding indictment. The defendant is not on trial for any conduct or offense not charged

                                   5   in the superseding indictment.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   10
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 11 of 28




                                   1                                        INSTRUCTION No. 10

                                   2                     SEPARATE CONSIDERATION OF MULTIPLE COUNTS—

                                   3                                        SINGLE DEFENDANT

                                   4          A separate crime is charged against the defendant in each count. You must decide each

                                   5   count separately. Your verdict on one count should not control your verdict on any other count.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   11
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 12 of 28




                                   1                                        INSTRUCTION No. 11

                                   2                                     ON OR ABOUT—DEFINED

                                   3          The superseding indictment charges that the offense alleged in Count Three was committed

                                   4   “on or about” a certain date.

                                   5          Although it is necessary for the government to prove beyond a reasonable doubt that the

                                   6   offense was committed on a date reasonably near the date alleged in Count Three of the

                                   7   superseding indictment, it is not necessary for the government to prove that the offense was

                                   8   committed precisely on the date charged.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   12
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 13 of 28




                                   1                                        INSTRUCTION No. 12

                                   2                                   STATEMENTS BY DEFENDANT

                                   3          You have heard testimony that the defendant made a statement. It is for you to decide (1)

                                   4   whether the defendant made the statement, and (2) if so, how much weight to give to it. In making

                                   5   those decisions, you should consider all the evidence about the statement, including the

                                   6   circumstances under which the defendant may have made it.

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   13
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 14 of 28




                                   1                                          INSTRUCTION No. 13

                                   2                      OTHER CRIMES, WRONGS OR ACTS OF DEFENDANT

                                   3          You have heard evidence that the defendant committed other acts not charged here. You

                                   4   may consider this evidence only for its bearing, if any, on the question of the defendant’s intent,

                                   5   motive, opportunity, preparation, plan, knowledge, absence of mistake, or absence of accident, and

                                   6   for no other purpose. You may not consider this evidence as evidence of guilt of the crime for

                                   7   which the defendant is now on trial.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    14
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 15 of 28




                                   1                                         INSTRUCTION No. 14

                                   2                              OPINION EVIDENCE, EXPERT WITNESS

                                   3          You have heard testimony from FBI Supervisory Forensic Examiner George Skaluba who

                                   4   testified to opinions and the reasons for his opinions. This opinion testimony is allowed because of

                                   5   the education or experience of this witness.

                                   6          Such opinion testimony should be judged like any other testimony. You may accept it or

                                   7   reject it, and give it as much weight as you think it deserves, considering the witness’s education

                                   8   and experience, the reasons given for the opinion, and all the other evidence in the case.

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    15
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 16 of 28




                                   1                                        INSTRUCTION No. 15

                                   2                    CHARTS AND SUMMARIES ADMITTED INTO EVIDENCE

                                   3          Certain charts and summaries have been admitted into evidence. Charts and summaries are

                                   4   only as good as the underlying supporting material. You should, therefore, give them only such

                                   5   weight as you think the underlying material deserves.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  16
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 17 of 28




                                   1                                        INSTRUCTION No. 16

                                   2                                    DEFINITION—KNOWINGLY

                                   3          An act is done knowingly if the defendant is aware of the act and does not act through

                                   4   ignorance, mistake, or accident. The government is not required to prove that the defendant knew

                                   5   that his acts or omissions were unlawful. You may consider evidence of the defendant’s words,

                                   6   acts, or omissions, along with all the other evidence, in deciding whether the defendant acted

                                   7   knowingly.

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   17
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 18 of 28




                                   1                                           INSTRUCTION No. 17

                                   2                       ATTEMPTED PRODUCTION OF CHILD PORNOGRAPHY

                                   3                                               (COUNT ONE)

                                   4          The defendant is charged in Count One of the superseding indictment with Attempted

                                   5   Production of Child Pornography, in violation of Section 2251(a) of Title 18 of the United States

                                   6   Code, beginning at a time unknown but no later than November 2013 and continuing until at least

                                   7   January 2014. In order for the defendant to be found guilty of that charge, the government must

                                   8   prove each of the following elements beyond a reasonable doubt:

                                   9          First, the defendant intended to:

                                  10              (1) employ, use, persuade, induce, entice, or coerce any minor, or an individual he

                                  11                    believed to be a minor, to take part in sexually explicit conduct;

                                  12              (2) for the purpose of producing a live visual depiction of such conduct; and
Northern District of California
 United States District Court




                                  13              (3) the defendant knew or had reason to know that the live visual depiction would be

                                  14                    transmitted using any means or facility of interstate commerce.

                                  15          Second, the defendant did something that was a substantial step toward committing the

                                  16   crime and that strongly corroborated the defendant’s intent to commit the crime.

                                  17          Third, the defendant acted knowingly.

                                  18          Mere preparation is not a substantial step toward committing the crime. To constitute a

                                  19   substantial step, a defendant’s act or actions must unequivocally demonstrate that the crime will

                                  20   take place unless interrupted by independent circumstances.

                                  21          Jurors do not need to agree unanimously as to which particular act or actions constituted a

                                  22   substantial step toward the commission of a crime.

                                  23          In this case, “minor” means any person under the age of 18 years.

                                  24          In this case, “sexually explicit conduct” means actual or simulated—

                                  25              (1)      sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral

                                  26                       anal, whether between persons of the same or opposite sex;

                                  27              (2)      bestiality;

                                  28                                                      18
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 19 of 28




                                   1              (3)    masturbation;

                                   2              (4)    sadistic or masochistic abuse; or

                                   3              (5)    lascivious exhibition of the anus, genitals, or pubic area of any person.

                                   4          In this case, “producing” means producing, directing, manufacturing, issuing, publishing,

                                   5   or advertising.

                                   6          In this case, “visual depiction” is defined as including undeveloped film and videotape,

                                   7   data stored on computer disk or by electronic means which is capable of conversion into a visual

                                   8   image, and data which is capable of conversion into a visual image that has been transmitted by

                                   9   any means, whether or not stored in a permanent format.

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   19
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 20 of 28




                                   1                                         INSTRUCTION No. 18

                                   2                    ATTEMPTED COERCION AND ENTICEMENT OF MINORS

                                   3                                             (COUNT TWO)

                                   4          The defendant is charged in Count Two of the superseding indictment with Attempted

                                   5   Coercion and Enticement of Minors, in violation of Section 2422(b) of Title 18 of the United

                                   6   States Code. In order for the defendant to be found guilty of that charge the government must

                                   7   prove beyond a reasonable doubt:

                                   8          First, that beginning at a time unknown but no later than November 2013 and continuing

                                   9   until at least January 2014, the defendant used a means or facility of interstate commerce to

                                  10   knowingly attempt to persuade, induce, entice, and coerce an individual to engage in any sexual

                                  11   activity for which someone could be charged with Attempted Production of Child Pornography in

                                  12   violation of Section 2251(a) of Title 18 of the United States Code, as charged in Count One of the
Northern District of California
 United States District Court




                                  13   superseding indictment. The elements of Attempted Production of Child Pornography are set forth

                                  14   in Jury Instruction No. 17; and

                                  15          Second, the defendant believed that the individual he attempted to persuade, induce, entice,

                                  16   and coerce was under the age of 18; and

                                  17          Third, the defendant did something that was a substantial step toward committing the

                                  18   crime and that strongly corroborated the defendant’s intent to commit the crime.

                                  19          Mere preparation is not a substantial step toward committing the crime. To constitute a

                                  20   substantial step, a defendant’s act or actions must unequivocally demonstrate that the crime will

                                  21   take place unless interrupted by independent circumstances.

                                  22          Jurors do not need to agree unanimously as to which particular act or actions constituted a

                                  23   substantial step toward the commission of a crime.

                                  24

                                  25

                                  26
                                  27

                                  28                                                    20
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 21 of 28




                                   1                                         INSTRUCTION No. 19

                                   2                                    RECEIPT OF CHILD PORNOGRAPHY

                                   3                                            (COUNT THREE)

                                   4          The defendant is charged in Count Three of the superseding indictment with Receipt of

                                   5   Child Pornography, in violation of Section 2252(a)(2) of Title 18 of the United States Code,

                                   6   beginning on or about December 2, 2013 and continuing until December 4, 2013. In order for the

                                   7   defendant to be found guilty of that charge, the government must prove each of the following

                                   8   elements beyond a reasonable doubt:

                                   9          First, that the defendant knowingly received a visual depiction using any means or facility

                                  10   of interstate commerce;

                                  11          Second, that the production of such visual depiction involved the use of a minor engaging

                                  12   in sexually explicit conduct;
Northern District of California
 United States District Court




                                  13          Third, that such visual depiction was of a minor engaged in sexually explicit conduct;

                                  14          Fourth, that the defendant knew that such visual depiction was of sexually explicit

                                  15   conduct; and

                                  16          Fifth, the defendant knew that at least one of the persons engaged in sexually explicit

                                  17   conduct in such visual depiction was a minor.

                                  18          “Minor” means any person under the age of 18 years.

                                  19          “Sexually explicit conduct” means actual or simulated—

                                  20              (1)     sexual intercourse, including genital-genital, oral-genital, anal-genital, or oral-

                                  21                      anal, whether between persons of the same or opposite sex;

                                  22              (2)     bestiality;

                                  23              (3)     masturbation;

                                  24              (4)     sadistic or masochistic abuse; or

                                  25              (5)     lascivious exhibition of the anus, genitals, or pubic area of any person.

                                  26          “Visual depiction” is defined as including undeveloped film and videotape, data stored on

                                  27   computer disk or by electronic means which is capable of conversion into a visual image, and data

                                  28                                                     21
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 22 of 28




                                   1   which is capable of conversion into a visual image that has been transmitted by any means,

                                   2   whether or not stored in a permanent format.

                                   3          The internet is a facility of interstate commerce.

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    22
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 23 of 28




                                   1                                          INSTRUCTION No. 20

                                   2                                         DUTY TO DELIBERATE

                                   3            When you begin your deliberations, elect one member of the jury as your foreperson who

                                   4   will preside over the deliberations and speak for you here in court.

                                   5            You will then discuss the case with your fellow jurors to reach agreement if you can do so.

                                   6   Your verdict, whether guilty or not guilty, must be unanimous.

                                   7            Each of you must decide the case for yourself, but you should do so only after you have

                                   8   considered all the evidence, discussed it fully with the other jurors, and listened to the views of

                                   9   your fellow jurors.

                                  10            Do not be afraid to change your opinion if the discussion persuades you that you should.

                                  11   But do not come to a decision simply because other jurors think it is right.

                                  12            It is important that you attempt to reach a unanimous verdict but, of course, only if each of
Northern District of California
 United States District Court




                                  13   you can do so after having made your own conscientious decision. Do not change an honest belief

                                  14   about the weight and effect of the evidence simply to reach a verdict.

                                  15            Perform these duties fairly and impartially. Do not allow personal likes or dislikes,

                                  16   sympathy, prejudice, fear, or public opinion to influence you. You should also not be influenced by

                                  17   any person’s race, color, religious beliefs, national ancestry, sexual orientation, gender identity,

                                  18   gender, or economic circumstances. Also, do not allow yourself to be influenced by personal likes

                                  19   or dislikes, sympathy, prejudice, fear, public opinion, or biases, including unconscious biases.

                                  20   Unconscious biases are stereotypes, attitudes, or preferences that people may consciously reject

                                  21   but may be expressed without conscious awareness, control, or intention.

                                  22            It is your duty as jurors to consult with one another and to deliberate with one another with

                                  23   a view towards reaching an agreement if you can do so. During your deliberations, you should not

                                  24   hesitate to reexamine your own views and change your opinion if you become persuaded that it is

                                  25   wrong.

                                  26
                                  27

                                  28                                                     23
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                         Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 24 of 28




                                   1                                          INSTRUCTION No. 21

                                   2                    CONSIDERATION OF EVIDENCE—CONDUCT OF THE JURY

                                   3          Because you must base your verdict only on the evidence received in the case and on these

                                   4   instructions, I remind you that you must not be exposed to any other information about the case or

                                   5   to the issues it involves. Except for discussing the case with your fellow jurors during your

                                   6   deliberations:

                                   7                    Do not communicate with anyone in any way and do not let anyone else

                                   8          communicate with you in any way about the merits of the case or anything to do with it.

                                   9          This restriction includes discussing the case in person, in writing, by phone, tablet,

                                  10          computer, or any other means, via email, text messaging, or any Internet chat room, blog,

                                  11          website or any other forms of social media. This restriction applies to communicating with

                                  12          your family members, your employer, the media or press, and the people involved in the
Northern District of California
 United States District Court




                                  13          trial. If you are asked or approached in any way about your jury service or anything about

                                  14          this case, you must respond that you have been ordered not to discuss the matter and to

                                  15          report the contact to the court.

                                  16                    Do not read, watch, or listen to any news or media accounts or commentary about

                                  17          the case or anything to do with it; do not do any research, such as consulting dictionaries,

                                  18          searching the Internet or using other reference materials; and do not make any

                                  19          investigation or in any other way try to learn about the case on your own.

                                  20          The law requires these restrictions to ensure the parties have a fair trial based on the same

                                  21   evidence that each party has had an opportunity to address. A juror who violates these restrictions

                                  22   jeopardizes the fairness of these proceedings, and a mistrial could result that would require the

                                  23   entire trial process to start over. If any juror is exposed to any outside information, please notify

                                  24   the court immediately.

                                  25

                                  26
                                  27

                                  28                                                     24
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 25 of 28




                                   1                                        INSTRUCTION No. 22

                                   2                                            USE OF NOTES

                                   3          Some of you have taken notes during the trial. Whether or not you took notes, you should

                                   4   rely on your own memory of what was said. Notes are only to assist your memory. You should not

                                   5   be overly influenced by your notes or those of your fellow jurors.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                   25
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 26 of 28




                                   1                                       INSTRUCTION No. 23

                                   2                            JURY CONSIDERATION OF PUNISHMENT

                                   3          The punishment provided by law for this crime is for the court to decide. You may not

                                   4   consider punishment in deciding whether the government has proved its case against the defendant

                                   5   beyond a reasonable doubt.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                  26
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 27 of 28




                                   1                                         INSTRUCTION No. 24

                                   2                                            VERDICT FORM

                                   3          A verdict form has been prepared for you. After you have reached unanimous agreement

                                   4   on a verdict, your foreperson should complete the verdict form according to your deliberations,

                                   5   sign and date it, and advise the clerk that you are ready to return to the courtroom.

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    27
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
                                        Case 5:16-cr-00519-LHK Document 417 Filed 08/11/21 Page 28 of 28




                                   1                                         INSTRUCTION No. 25

                                   2                                  COMMUNICATION WITH COURT

                                   3          If it becomes necessary during your deliberations to communicate with me, you may send

                                   4   a note through the clerk, signed by any one or more of you. No member of the jury should ever

                                   5   attempt to communicate with me except by a signed writing, and I will respond to the jury

                                   6   concerning the case only in writing or here in open court. If you send out a question, I will consult

                                   7   with the lawyers before answering it, which may take some time. You may continue your

                                   8   deliberations while waiting for the answer to any question. Remember that you are not to tell

                                   9   anyone—including me—how the jury stands, numerically or otherwise, on any question submitted

                                  10   to you, including the question of the guilt of the defendant, until after you have reached a

                                  11   unanimous verdict or have been discharged.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                    28
                                       Case No. 16-CR-00519-LHK-1
                                       FINAL JURY INSTRUCTIONS
